J-A10031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MORGAN NATTIEL, A MINOR, BY     :           IN THE SUPERIOR COURT OF
HARRY R. LEVIN, ESQUIRE         :                PENNSYLVANIA
                                :
                                :
          v.                    :
                                :
                                :
PRESBYTERIAN CHILDREN'S VILLAGE :
CORPORATION AND PRESBYTERIAN    :           No. 1435 EDA 2017
CHILDREN'S VILLAGE SERVICES,    :
                                :
               Appellants       :
                                :
                                :
                                :
                                :
          v.                    :
                                :
                                :
SOCIAL WORK P.R.N.              :

           Appeal from the Judgment Entered March 27, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                 No(s): November Term, 2013, No. 01371


BEFORE: GANTMAN, P.J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY DUBOW, J.:                           FILED AUGUST 09, 2018

     Appellants,   Presbyterian   Children’s   Village   Corporation   (“PCV

Corporation”) and Presbyterian Children’s Village Services (“PCV Services”),

appeal from the Judgment in favor of Appellee, Morgan (Briana) Nattiel, a

minor, by Harry R. Levin, Esq. her guardian ad litem, and against PCV

Corporation.   Because PCV Corporation failed to file Post-Trial Motions to

preserve issues for appellate review, and the trial court discontinued the

case against PCV Services, we quash this appeal.
J-A10031-18



       Given the manner in which we dispose of this appeal, we provide only

a brief summary of the background underlying the matter.           On November

14, 2013, Appellee initiated a negligence action against three related

Presbyterian Children’s Village (“PCV”) entities—PCV Corporation, PCV

Services, and PCV Foundation—for damages sustained from sexual abuse

she suffered while in foster care.1

       On October 17, 2016, prior to the commencement of trial, counsel and

the court engaged in a discussion on the record regarding Appellants’

interest in “streamlin[ing] the caption" in light of the fact that three of the

defendants were PCV related entities.             N.T. Trial, 10/17/16, at 6-7.

Appellants’ counsel stated to the court that the only party who provided

services in this case was PCV Services and they were also the named insured

on the insurance policies.        Id.   Appellants’ counsel represented that “the

other two corporations had nothing to do with the services rendered.” Id. at

6. Appellee’s counsel wanted to be certain that the proper party was named

so that it did not adversely affect the insurance coverage.       Id. at 7.   The

parties agreed that “for the purposes of at least today” they would refer to

only a single defendant—Presbyterian Children’s Village and/or Village. Id.
____________________________________________


1On May 16, 2014, the trial court entered an Order permitting the joinder of
Social Work, P.R.N. as an additional defendant, and on June 2, 2014, PCV
Services, PCV Foundation, and PCV Corporation filed a Joinder Complaint.
Almost two years later, on October 24, 2016, the trial court granted a
compulsory non-suit in favor of Social Work, P.R.N. Social Work, P.R.N. is
not a party to this appeal.



                                           -2-
J-A10031-18



       The parties, however, did not enter into a stipulation dismissing any

PCV entity or file a motion amending the case caption.

       On October 27, 2016, the jury returned a verdict in favor of Appellee.2

The next day, October 28, 2016, the trial court entered an Order, which,

relevant to the instant appeal, contained a notation reflecting the erroneous

discontinuance of the action against PCV Services and PCV Foundation. The

trial court then recorded the verdict against "PCV." Since the trial court had

discontinued the cases against PCV Services and PCV Foundation, only PCV

Corporation remained as a defendant and was, thus, the party against whom

the trial court entered the verdict.

       No one challenged in Post-Trial Motions the trial court's error of

October 28, 2016, discontinuing the case against PCV Services and PCV

Foundation.     Rather, PCV Corporation did nothing and PCV Services, who

filed Post-Trial Motions, did not raise the error.

       The trial court denied PCV Services’ Post-Trial Motion on March 27,

2017.3    The court entered Judgment against "PCV Corporation" that same

day.




____________________________________________


2 The Jury Questionnaire referred to the defendants as Presbyterian
Children’s Village and PCV.

3 The trial judge retired prior to the assignment of the Post-Trial Motion.
Trial Ct. Op., 6/9/17, at 2 (unpaginated).



                                           -3-
J-A10031-18



        On April 24, 2017—six months after the trial court discontinued the

action against PCV Services and entered a verdict against PCV Corporation—

PCV Services and PCV Corporation filed an Emergency Petition to Amend the

Order Entering Judgment. In the petition, they addressed, for the first time,

the trial court’s error in discontinuing the case against PCV Services and

entering Judgment against PCV Corporation. Appellants requested that the

court vacate the Judgment against PCV Corporation and enter judgment

against PCV Services.4 The trial court denied the Motion to Amend.

        PCV Services and PCV Corporation filed this timely appeal from the

March 27, 2017 entry of Judgment.5 The court did not order Appellants to

file a Pa.R.A.P. 1925(b) Statement of Errors Complained of on Appeal. The

court filed a Rule 1925(a) Opinion on June 9, 2017.

        Appellants raise nine issues on appeal. Before reaching the merits of

those issues, however, we address whether Appellants’ have preserved them

for our review.

        PCV Corporation's Appeal

        Pennsylvania Rule of Civil Procedure 227.1 provides, in relevant part

that in the case of a jury trial, a party must file post-trial motions within ten

days after the verdict. Pa.R.C.P. 227.1(c)(1). “Failure to raise an issue in a

____________________________________________


4   Appellee did not respond to the Motion to Amend.

5Appellants note that, as a protective measure, both PCV Services and PCV
Corporation have taken the instant appeal. Appellants’ Brief at 1 n.1



                                           -4-
J-A10031-18



post-trial motion waives appellate review of the claim.” Bensinger v. Univ.

of Pittsburgh Med. Ctr., 98 A.3d 672, 682 (Pa. Super. 2014) (citation

omitted). See also Lane Enterprises, Inc. v. L.B. Foster Co., 710 A.2d
54, 54 (Pa. 1998) (citations omitted) (“If an issue has not been raised in a

post-trial motion, it is waived for appeal purposes.”).

       In this case, the trial court entered the verdict against PCV Corporation

on October 28, 2016. PCV Corporation failed to file Post-Trial Motions and,

thus, PCV waived its challenge to the trial court’s order discontinuing the

case against PCV Services and PCV Foundation and entering a verdict

against PCV Corporation.6

       PCV Services' Appeal

       It is axiomatic that only an aggrieved party has standing to take an

appeal from a lower court order.               See Pa.R.A.P. 501 (permitting any

“aggrieved party” to file an appeal). “A party is ‘aggrieved’ when the party

has been adversely affected by the decision from which the appeal is taken.”



____________________________________________


6 The purpose of Post-Trial Motions is for the parties to notify the trial court
of errors such as these, and “to provide the trial court with the first
opportunity to review and reconsider its earlier rulings and correct its own
error[]” before entering judgment. Chalkey v. Roush, 757 A.2d 972, 975
(Pa. Super. 2000) (en banc) (citation omitted).           In this case, PCV
Corporation failed to recognize that the trial court erred in dismissing PCV
Services until after the trial court had entered judgment and, thus, did not
raise the error in its Post-Trial Motion. By not raising the error in its Post-
Trial Motion, PCV Corporation failed to provide the trial court with the
opportunity to fix the error.



                                           -5-
J-A10031-18



Ratti v. Wheeling Pittsburgh Steel Corp., 758 A.2d 695, 700 (Pa.Super.

2000).

       In this case, the trial court entered Judgment against PCV Corporation,

not PCV Services. Therefore, PCV Services is not aggrieved by the decision

of the trial court to enter Judgment against PCV Corporation and does not

have standing to appeal from the March 27, 2017 Judgment.7          Pa.R.A.P.

501.

       Appeal quashed.

       Judge McLaughlin joins the memorandum.

       President Judge Gantman notes dissent.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/9/18
____________________________________________


7  In its Post-Trial Motion, PCV Services argued that the trial court should
order a new trial or enter judgment in favor of Appellants because: (1) there
were errors in voir dire; (2) the amount of compensatory damages was
excessive; (3) the jury interrogatories were confusing and misleading, and
misstated the law; (4) the court erred in permitting Appellee’s expert to
testify that Appellant’s conduct was “reckless;” (6) the evidence was
insufficient to support an award of punitive damages; and (7) the jury’s
verdict “was infected by the consideration of punitive damages where the
evidence did not support such an award.” Post-Trial Motion, 11/7/16. We
find these issues, and the additional issues raised by Appellants in this
appeal, meritless and, if we had jurisdiction over this appeal, would affirm
the trial court.



                                           -6-
J-A10031-18




              -7-